Citation Nr: 0400246	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  The veteran died in December 1999.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in January 2003, and 
a substantive appeal was received in February 2003.  


FINDINGS OF FACT

1.  The veteran died in December 1999; his death certificate 
lists the cause of death as metastatic pancreatic cancer.

2.  Metastatic pancreatic cancer not manifested during the 
veteran's period of active duty service or for many years 
thereafter, nor was the metastatic pancreatic cancer 
otherwise related to such service or any service-connected 
disability. 

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

4.  The veteran's service-connected disabilities did not 
affect a vital organ, accelerate the veteran's death or 
contribute to his death in any manner.




CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation to the 
extent possible.  The record in this case includes service 
medical records, VA medical records, reports of VA 
examinations, excerpts from medical treatises and 
correspondence from the appellant.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  An appropriate 
medical opinion has been obtained for the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the cause of the 
veteran's death.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in an April 2002 letter, 
the appellant was effectively furnished notice of the types 
of evidence necessary to substantiate her claims as well as 
the types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The veteran died in December 1999.  The only cause of death 
reported was metastatic pancreatic cancer.  Service 
connection was not in effect for metastatic pancreatic cancer 
and there is no evidence in the service medical records 
demonstrating the presence of the disorder during the 
veteran's active duty service or for many years after his 
discharge.  There is therefore no basis for finding that the 
cancer was manifested during service so as to show direct 
incurrence, or that the cancer was manifested within the one-
year presumption period for cancers.  See 38 U.S.C.A. 
§§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

Service connection was in effect during the veteran's 
lifetime for diabetes mellitus (40% from January 1999); 
aphakia right eye and cataract left eye secondary to diabetes 
mellitus (30% from January 1990); claw toe deformities, 
postoperative status, right foot with plantar calluses (20% 
from May 1987); claw toe deformities, left foot, with plantar 
calluses (20% form May 1978); and peripheral neuropathy of 
the upper and lower extremities which were rated as non-
compensably disabling.  None of the service-connected 
disabilities are reported on the death certificate as 
contributing to the cause of the veteran's death and the 
appellant has not alleged such link, with the exception of 
the service-connected diabetes mellitus,.

The appellant submitted her claim in January 2000.  She has 
alleged that the veteran's pancreatic cancer was caused by 
the service-connected diabetes mellitus.  In this regard, the 
Board notes that disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  In support of this 
contention, she has submitted copies of medical treatises on 
pancreatic cancer which suggest that the risk of pancreatic 
cancer is increased in patients with diabetes.  One treatise 
from the National Cancer Institute Website includes the 
notation that people with diabetes have about twice the risk 
of developing pancreatic cancer compared with people who 
don't have diabetes.  

However, in January 1999, within a few weeks of the veteran's 
diagnosis of advanced cancer of the pancreas and in 
connection with a claim for service connection for the cancer 
by the veteran, a VA physician addressed the possibility of a 
relationship between the veteran's diabetes and cancer.  This 
examiner reviewed a medical treatise which noted an 
overabundance of diabetics diagnosed with cancer of the 
pancreas.  However, the examiner pointed out that the 
treatise also noted that most of the patients were diagnosed 
with cancer within three months of the diagnosis of diabetes 
and that this suggested that possibly the tumor caused the 
pancreatic insufficiency leading to symptomatic diabetes.  
The VA examiner therefore concluded that the etiologic 
relationship between diabetes and pancreatic cancer seemed to 
be somewhat in doubt.  

In February 2002, in connection with the appellant's cause of 
death claim, the RO requested a VA physician to review the 
claims file and the treatises submitted by the appellant and 
provide an opinion as to the etiology of the pancreatic 
cancer and whether the veteran's diabetes mellitus caused or 
substantially contributed to the his death.  The physician 
reported that he had reviewed the claims file including the 
medical treatises submitted by the appellant.  He noted that 
it was impossible to attribute any specific cause of cancer 
in any specific case.  The [veteran] was a cigarette smoker 
and had diabetes.  It was noted that diabetes was usually 
secondary to the carcinoma of the pancreas rather than the 
other way around.  The examiner reported that if the risk of 
pancreatic cancer was increased at all in diabetic patients 
with long standing primary diabetes, it was apt to be twofold 
or less.  The projected increase in rates for pancreatic 
cancer are approximately threefold in smokers.  Based on 
these facts, the examiner opined that it was slightly more 
than likely that the veteran's pancreatic cancer was related 
to his smoking history rather than his history of diabetes.  

With regard to whether the service-connected diabetes 
mellitus caused or substantially contributed to the cause of 
the veteran's death, the examiner noted that if the veteran 
was unlucky enough to be one of the few patients with 
diabetes whose disease predisposed him to pancreatic cancer, 
then the diabetes mellitus substantially contributed to the 
veteran's death of pancreatic cancer.  The examiner also 
observed, however, that it was impossible to be able to 
determine if the veteran was actually predisposed to 
pancreatic cancer due to diabetes mellitus.  

After reviewing and weighing the medical evidence of record, 
the Board finds that the preponderance of that evidence is 
against the appellant's cause of death claim.  While the 
information from the National Cancer Institute reports a 
twofold increase in the risk of pancreatic cancer for people 
with diabetes mellitus, some of the same treatises also 
indicated that smoking increased the chance of pancreatic 
cancer three times.  Additionally, the Board notes that, with 
regard to medical treatise evidence, the United States Court 
of Appeals for Veterans Claims (the Court) has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the treatise evidence submitted by the 
appellant is not accompanied by the opinion of any medical 
expert linking the service-connected diabetes mellitus to the 
cause of the veteran's death.  The Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.  In opposition to the appellant's claim is the 
January 1999 VA opinion.  Also against the appellant's claim 
is the February 2002 opinion by a VA physician who reviewed 
all the evidence in the claims file, including that submitted 
by the appellant in support of the claim, and opined that it 
was more likely that the pancreatic cancer was linked to the 
veteran's documented history of smoking.  The probative value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."  Bloom v. West, 12 Vet. App. 185, 
187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 
(1995).  The Board notes that this examiner determined that 
it would be speculative to attempt to determine if the 
veteran was one of the few people who were predisposed to 
pancreatic cancer as a result of having diabetes mellitus.  
This statement is not sufficient to service connect the cause 
of the veteran's death.  The Board observes that the Court 
has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

The Board acknowledges that the appellant stated her belief 
that the veteran's service-connected diabetes mellitus 
contributed substantially and materially to cause the 
veteran's death.  The appellant has not demonstrated that she 
has the medical expertise that would render competent her 
statements as to the relationship between the veteran's cause 
of death and diabetes mellitus.  Her opinion alone cannot 
meet the burden imposed by 38 C.F.R. § 3.312 with respect to 
the  relationship between the death of the veteran and 
service connected disorders.  See Moray v. Brown, 2 Vet. App. 
211, 214  (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492  (1992).  The competent medical evidence of record does 
not in any manner suggest that any service-connected 
disability, to specifically include diabetes, played any 
direct or contributory role in the veteran's death.  The mere 
fact that the veteran suffered from diabetes does not per se 
mean that the diabetes contributed substantially or 
materially to the veteran's death or that it aided or lent 
assistance to the production of his death.  A casual 
relationship to death is not sufficient under 38 C.F.R. 
§ 3.312.  

The Board sympathizes with the appellant and fully 
understands her contentions.  The Board further acknowledges 
that certain medical literature does document certain 
statistical correlations between diabetes and the incidence 
of pancreatic cancer.  However, such medical literature is 
general and of a somewhat speculative nature.  In recognition 
of the medical complexity involved in the underlying 
question, VA has obtained two separate medical opinions which 
specifically address the possible etiologic relationship 
between the veteran's particular cancer and his diabetes.  
Both opinions were negative.  Accordingly, after reviewing 
the record the Board is compelled to conclude that the 
preponderance of the competent evidence is against a finding 
that the veteran's death was in any manner due to a disease 
or injury related to his active duty service.  It follows 
that the provisions of 38  U.S.C.A. § 5107(b) are not for 
application in this case.


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



